Citation Nr: 0006368	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By an April 1996 rating decision, the RO denied 
claims of entitlement to service connection for a heart 
disorder, for post-traumatic stress disorder, and for 
sinusitis.  By statements submitted in January 1997, the 
veteran disagreed with those determinations, and raised 
additional claims.  In a rating decision in July 1997, the RO 
denied entitlement to service connection for a back disorder, 
for a bilateral knee disorder, for a bilateral ankle disorder 
and for hearing loss, and confirmed the rating decisions of 
April 1996.  The veteran filed a timely notice of 
disagreement in June 1998, and after a July 1998 statement of 
the case was issued, filed a timely August 1998 substantive 
appeal as to all issues. 

The Board notes that, in its July 1997 rating decision, the 
RO treated the January 1997 statements as requests to reopen 
the claims for service connection for PTSD, sinusitis, and a 
heart condition, which had been denied in April 1996, and 
determined that new and material evidence had not been 
submitted.  However, as the veteran submitted the additional 
evidence and arguments regarding those claims within the one-
year appeal period, the April 1996 determinations were not 
yet final.  See Muehl v. West, 13 Vet. App. 159 (1999).  
Therefore, these claims for service connection were original 
claims, and there was no requirement of submission of new and 
material evidence at the time of the July 1997 rating 
decision.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issues on appeal are more accurately stated as reflected on 
the title page of this decision.

Based on the evidence and arguments of record, the Board has 
recharacterized the veteran's claim for service connection 
for PTSD as a claim for service connection for a psychiatric 
disorder, to include PTSD.


FINDINGS OF FACT

1.  The veteran has not presented medical evidence or opinion 
that he currently suffers from a medically diagnosed back 
disorder which is etiologically related to a disease or 
injury incurred or aggravated in service.

2.  The veteran has not presented competent medical evidence 
that he currently has a medical diagnosis of any bilateral 
knee disorder, nor is there medical evidence or opinion that 
undiagnosed knee complaints are etiologically related to a 
disease or injury incurred in service.

3.  The veteran has not presented competent medical evidence 
that he currently has a medical diagnosis of any bilateral 
ankle disorder which is etiologically related to a disease or 
injury incurred in service.

4.  The veteran's audiometric examination on service 
separation reflected decreased hearing acuity at some 
frequencies as compared to his induction examination.

5.  The veteran has not presented competent medical evidence 
that he currently has a medical diagnosis of PTSD, nor is 
there medical evidence or opinion that any current 
psychiatric disorder is etiologically related to a disease or 
injury incurred in service.

6.  The veteran has not presented competent medical evidence 
or opinion that he currently suffers from a sinus disorder 
which is etiologically related to a disease or injury 
incurred in service.

7.  The veteran has not presented competent medical evidence 
or opinion that he currently suffers from a heart disorder 
which is etiologically related to a disease or injury 
incurred in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral ankle 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a back disorder, a 
bilateral knee disorder, a bilateral ankle disorder, 
bilateral hearing loss, PTSD or other psychiatric disorder, 
sinusitis, and a heart disorder in service.  He contends that 
these disorders remained chronic after service and continue 
to be disabling currently.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In this regard, temporary or intermittent flare-
ups of a pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

1.  Claim for Service Connection for a Back Disorder

By a statement submitted in January 1997, the veteran alleged 
that he first incurred back pain in service when he tripped 
on a rock.  He stated that the pain persisted for several 
days, although he did not seek treatment, and was then 
aggravated by his duties as a corpsman, including handling 
patients.  

The veteran's service medical records reflect that he sought 
treatment for pain in the back and side in September 1968.  
No specific diagnosis was assigned.  In April 1969, the 
veteran sought treatment after an episode of back pain caused 
him to "pass out" in the barracks.  There was some evidence 
of paravertebral spinal spasm, but good range of motion.  The 
impression was low back strain, mild.  In July 1969 the 
veteran sought treatment for a two-month history of 
intermittent low back pain.  No history of injury was 
reported.  No paravertebral tenderness was present.  The 
impression was again lumbosacral strain, mild.  Radiologic 
examination of the lumbosacral spine conducted in July 1969 
disclosed partial lumbarization of S1 with a bilateral 
pseudo-arthrosis formation between S1 and S2, with a spina 
bifida occulta of S1.  After review of the radiologic 
examination report, a diagnosis of congenital changes in 
lumbar spine was assigned, and the veteran was told to 
perform flexion exercises.  No abnormality of the 
musculoskeletal system was noted on separation examination 
conducted in April 1970.

Outpatient VA clinical records dated in November 1991 reflect 
complaints of lower back pain.  Nonspecific lower back pain 
was the final diagnosis.

There is evidence that the veteran was treated for an episode 
of back pain in 1969.  That episode of back pain apparently 
was acute and temporary, and resolved, since the veteran was 
not again treated in service for back pain, and no diagnosis 
or history of back pain was noted on the history portion of 
the separation examination conducted by a physician, although 
the veteran did check, on the history portion of the form he 
completed himself, that he had back trouble.  There is no 
medical evidence that the veteran was treated for back pain 
proximate to service discharge or within one year after his 
service separation, nor has the veteran indicated that any 
such evidence is available.

There is no evidence that the veteran was medically diagnosed 
as having a back disorder in the 20 years following his 
service discharge.  There is medical evidence that the 
veteran sought treatment for back pain in 1991, more than 20 
years after his service discharge.  However, there is no 
medical evidence that a back disorder was diagnosed in 1991, 
as the final "diagnosis" was non-specific back pain, which 
is not a medical diagnosis of a back disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (2000).  

Thus, in the absence of a diagnosis of a chronic back 
disorder in service, and in the absence of evidence of a 
chronic disorder within any applicable presumptive period or 
chronically and continuously after service, and in the 
absence of a current medical diagnosis of a back disorder, 
and in the absence of any competent medical evidence linking 
the veteran's 1991 complaints of back pain to his active 
service, the Board finds, as the RO did that the veteran has 
not submitted a well-grounded claim of incurrence of a back 
disorder in service.

Since the veteran's service medical records reflect a 
diagnosis of a congenital disorder, the Board has considered 
whether the veteran has submitted a well-grounded claim on 
the basis of aggravation of a pre-existing disorder.  
However, the Board concludes that, as the veteran had no 
complaints of back pain in service after July 1969, and did 
not seek treatment for back pain in the 20 years following 
service separation, and, as there is no medical evidence or 
opinion that a pre-existing disorder was aggravated in 
service, the veteran has not met the requirement for a well-
grounded claim on this basis.

2.  Claims for Service Connection for Bilateral Knee and 
Ankle Disorders

In a statement submitted in January 1997, the veteran stated 
that he tripped on a rock during basic training exercises, 
injuring his back, knee, and ankle.  The veteran stated that, 
although the knee and ankle pain persisted, and were 
aggravated by his duties as a corpsman, he did not seek 
medical treatment.  The veteran contended that he had no knee 
or ankle problems prior to service but has ankle and knee 
problems now.

The veteran's service medical records are devoid of 
complaints of knee or ankle pain, diagnosis of any knee or 
ankle disorder, or treatment of the knees or ankles.  The 
service separation examination conducted in April 1970 
disclosed no knee or ankle disorders on examination, and the 
veteran did not report a history of knee or ankle injury or 
pain in service for the medical history completed by the 
physician.  

The veteran has not submitted post-service medical evidence 
of diagnosis or treatment of a knee disorder or of an ankle 
disorder.  In the absence of in-service diagnosis of a knee 
or ankle disorder, and in the absence of medical evidence of 
a chronic ankle or knee disorder following service, and in 
the absence of a current medical diagnosis of an ankle or 
knee disorder, the veteran has not established a well-
grounded claim of entitlement to service connection for 
bilateral knee or ankle disorders.

The Board notes that the RO informed the veteran, by a rating 
decision issued in early July 1997, and by a statement of the 
case issued in late July 1997, that he had not submitted 
well-grounded claims of entitlement to service connection for 
knee or ankle disorders.  He was informed as to what evidence 
was required to establish a well-grounded claim for either a 
knee or ankle disorder, but did not identify any additional 
evidence which might serve to well-ground his claims for knee 
and ankle disorders.  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  Since the veteran has not 
met any of the three requirements for establishing a well-
grounded claim for service connection for bilateral knee or 
ankle disorders, these claims must be denied.

3.  Claim for Service Connection for Bilateral Hearing Loss

Audiometric examination on enlistment in April 1968 disclosed 
pure tone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) respectively, of 0, 5, 15, 15, and 5 decibels in 
the right ear, and 25, 15, 10, 15, and 15 decibels in the 
left ear.  Audiometric examination conducted in April 1970 
reveals that the veteran's hearing acuity, at the time of 
service separation, was, at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) respectively, 30, 15, -5, -15, and -5 decibels in 
the right ear, and 70, 40, 10, 20, and -5 decibels in the 
left ear.  Outpatient VA clinical records dated in May 1998 
to October 1998 establish that the veteran then had a mild to 
moderate sensorineural hearing loss.  

Under the holdings of the U.S. Court of Appeals for Veterans 
Claims (Court), these facts are sufficient to establish a 
well-grounded claim.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

However, these facts alone, without further development, are 
not sufficient to determine whether service connection should 
be granted, on any basis, for hearing loss.  The duty to 
assist the veteran in developing the facts of the claim has 
attached, since the claim is well-grounded, and further 
development is required.  38 U.S.C.A. §§ 5107(a).  The claim 
is REMANDED to the RO for development as described in the 
remand appended to this decision.  


4.  Claim for Service Connection for a Psychiatric Disorder, 
to Include PTSD

In a statement submitted in January 1997, the veteran 
indicated that he was assigned to a ward as a medical 
corpsman.  His duties were to assist doctors and nurses with 
general patient care, including preparing bodies for the 
morgue.  He related that, while performing these duties, he 
became highly anxious, restless, had periods of depression, 
loss of appetite, and loss of sleep.  The veteran related 
that he continued to have problems with anxiety, loss of 
sleep, restlessness, and periods of depression following 
service.  In a statement dated in December 1996 and submitted 
in early January 1997, the veteran stated that he received 
medical care for anxiety, loss of sleep, restlessness, and 
depression in December 1996.

Service medical records include an entry in November 1968 
which reflects that the veteran was reluctant to admit to 
symptoms including malaise and trouble sleeping.  The veteran 
admitted that he was nervous, had a poor appetite, and awoke 
early and then felt tired during the day.  Librium was 
prescribed.  The impression was probable anxiety symptoms.  
The veteran sought treatment for frontal headache in December 
1968 and tension headaches were diagnosed.  Darvon was 
dispensed.  The veteran was seen in July 1969 for complaints 
of nausea, weakness, dizziness, and lightheadedness.  These 
were attributed to an abdominal disorder.  The service 
separation examination conducted in April 1970 disclosed no 
psychiatric disorder on examination, and the veteran did not 
report a history of nervousness or anxiety on medical history 
completed by the physician.  

Post-service clinical VA outpatient records dated in July 
1996 reflect a diagnosis of palpitations, and possible 
arrhythmia, possible anxiety.  A questionable impression of 
anxiety was also raised in September 1996 when the veteran 
sought treatment for chest pain.  The veteran indicated that 
he was treated in December 1996 for anxiety, restlessness, 
and other psychiatric symptoms, and had been referred to a 
psychiatrist, who he was to see every two weeks.  The veteran 
did not state what psychiatric disorder was diagnosed.  These 
records are not associated with the claim file.  

The veteran has not established a well-grounded claim of 
entitlement to service connection for PTSD, as there is no 
medical evidence that PTSD has ever been medically diagnosed.  
While the veteran indicated that he was treated for a 
psychiatric disorder in December 1996, he did not indicate 
that PTSD was diagnosed.  Thus, the Board is not aware of any 
clinical records which, if submitted, would serve to 
establish a well-grounded claim for PTSD, since the 
additional records, even if submitted, would apparently not 
be relevant to establish a diagnosis of PTSD.

Since the veteran has alleged that he had anxiety in service 
and has alleged he was treated for anxiety post-service in 
1996, the Board has considered whether he has submitted a 
well-grounded claim for service connection for a psychiatric 
disorder on this basis.  The Board assumes, for purposes of 
determining well-groundedness, that the veteran's assertions 
are true, although the post-service clinical evidence has not 
been submitted.  However, as more than 25 years elapsed after 
the veteran's service prior to his treatment for a 
psychiatric disorder, a well-grounded claim cannot be 
established without medical evidence that the veteran has a 
current psychiatric disorder and opinion etiologically 
linking the current psychiatric disorder to the veteran's 
service.  

The veteran has stated his belief that "this problem" 
(anxiety, restlessness, loss of sleep, periods of depression) 
started while he was actively serving as a corpsman, 
stationed in Hawaii, and that he "continues" to suffer from 
it currently.  However, the veteran has not indicated that 
any physician who treated him for anxiety in December 1996 
provided an opinion that the disorder treated in 1996 first 
started in service or was due to active service.  Thus, the 
veteran has not submitted any evidence, other than his own 
contentions, to establish an etiologic link between his 
service and current symptoms of a psychiatric disorder.  

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection, but as the veteran 
is not a medical expert, he is not qualified to express an 
opinion regarding medical diagnosis or medical causation of 
any current disorders.  Espiritu, 2 Vet. App. at 494-5.  
Thus, the Board finds that the veteran's contention that he 
has a current psychiatric disorder which was first manifested 
in service and has been chronic and continuous since that 
time cannot be accepted as competent evidence to establish a 
well-grounded claim for a psychiatric disorder.

Since the veteran has not indicated that any medical provider 
has identified a link between a current psychiatric disorder 
and service, even if additional records of psychiatric 
treatment were submitted, the records would not establish a 
well-grounded claim of entitlement to service connection for 
a psychiatric disorder.  Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

The Board notes that the veteran was informed, by a rating 
decision issued in April 1996, of the requirements for 
establishing a well-grounded claim, and was notified that he 
had not submitted evidence of a current diagnosis of PTSD.  
The veteran then submitted, in early January 1997, his 
statements that he had been treated for symptoms of anxiety, 
restlessness, loss of sleep, and depression.  The veteran was 
again informed, by statement of the case issued in July 1997, 
of the elements of a well-grounded claim, and was informed 
that he had not submitted new and material evidence to reopen 
a claim for service connection for PTSD.  The veteran then 
stated, in his August 1998 substantive appeal, that if there 
was any question as to whether or not his current conditions 
were the same ones he had in service, he should be afforded 
an examination, but he did not identify any available 
evidence which would serve to well-ground his claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The claim must be denied as not well-grounded. 

5.  Claim for Service Connection for Sinusitis

In a statement submitted in January 1997, the veteran 
contended that he developed a severe sinus disorder in 
service accompanied by headaches, nasal congestion, swelling 
of the face, and loss of taste and smell.  The veteran 
further contends that he has had chronic sinus infections 
since service.  

The veteran's service medical records reflect that, in June 
1968, the veteran complained of sinus headache, and had nasal 
congestion.  In September 1968, the veteran sought treatment 
for a persistent cough of one to two weeks' duration, 
productive of yellowish phlegm.  The veteran's nasal mucosa 
was swollen and red.  Radiologic examination of the nose 
disclosed no abnormality.  An upper respiratory infection was 
diagnosed, with a possible allergic basis.  The veteran was 
hospitalized for treatment of acute sinusitis, etiology 
unknown, in mid-October 1968.  In January 1969, the veteran 
complained of headaches and nasal congestion.  In August 1969 
the veteran was treated for allergic rhinitis.  The veteran 
was treated for nasal congestion in September 1969.  In 
November 1969, the veteran complained of a headache and his 
nasal mucosa was boggy.  An upper respiratory infection, 
viral, was diagnosed.  The veteran's sinuses were noted as 
normal on separation examination conducted in April 1970.  No 
history of chronic sinusitis was noted on the history portion 
of the examination completed by a physician.  

Post service medical records dated in April 1982 disclose 
mucosal thickening on the right and chronic maxillary 
sinusitis on radiologic examination of the paranasal sinuses.  
Clinical records dated in November 1986 reflect a diagnosis 
of sinusitis, probably secondary to seasonal allergies.  
Various diagnoses, including non-specific rhinitis, allergic 
rhinitis, and/or sinusitis were again diagnosed in October 
1987, October 1988, March 1990, November 1991, April 1992, 
November 1992, October 1994, and in January 1996.  However, 
these records are devoid of any evidence or opinion linking 
the findings or diagnosed disorders to the veteran's service.  

The Board notes that seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  38 C.F.R. § 3.380.  In this regard, the Board notes 
that the veteran has not submitted competent medical evidence 
of continuity of allergy or sinus symptoms with nexus to the 
symptoms in active duty.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); Savage v. Gober, 9 Vet. App. 521 (1996).

Rather, the evidence as a whole demonstrates that the 
veteran's sinus symptoms during service were not more than 
seasonal or temporary in nature, and completely resolved 
therein, without medical evidence of treatment of such 
symptoms or other evidence of continuity of the symptoms 
until more than 10 years had elapsed after the veteran's 
service discharge.  The veteran has not indicated that he was 
treated for any chronic sinus disorder proximate to service, 
within any applicable presumptive period, or prior to 1982.  
The veteran has not indicated that any of the treating 
medical providers have told him that his current sinus 
disorder is linked to his symptoms in service.  The Board may 
not overlook the fact that the record lacks competent medical 
evidence or opinion of a relationship between the currently-
diagnosed sinus or allergy symptoms and the veteran's active 
duty.

The veteran presently maintains that his sinus problems began 
during his active duty.  While a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative medical evidence as to matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Without medical evidence linking current sinus symptoms to a 
disorder manifested in service, the veteran has not met the 
third requirement for establishing a well-grounded claim.  
The veteran has been notified of the evidence required to 
establish a well-grounded claim.  The veteran has not 
indicated that he was treated for any chronic sinus disorder 
proximate to service, within any applicable presumptive 
period, or prior to 1982.  The veteran has not indicated that 
any of the treating medical providers have told him that his 
current sinus disorder is linked to his symptoms in service.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight, supra.

6.  Claim for Service Connection for a Heart Disorder

In a statement submitted in January 1997, the veteran 
contended that he first began having recurring chest pains, 
accompanied by dizziness and tightness in the chest, while in 
service.  The veteran stated that although he was told that 
his heart disorder was nothing to worry about, he continued 
to have heart disorder symptoms after leaving service.  He 
further alleged that he now has a heart condition known as 
ischemia, and he expressed his belief that this disorder 
started while he was in active service.

In July 1969, the veteran sought treatment for a three-week 
history of weakness and lightheadedness.  There was slight 
tenderness to keep palpation over the right lower quadrant 
without rebound.  Tigan was prescribed.  The service medical 
records are devoid of any notation of cardiac abnormality on 
physical or diagnostic examination.  The veteran's heart was 
noted as normal on service separation examination conducted 
in April 1970.

VA clinical records dated in December 1993 reflect that the 
veteran sought treatment for complaints of heaviness in the 
chest, but declined admission for diagnostic evaluation.  In 
January 1994 and in May 1994, the veteran again sought 
treatment for recurring chest pain.  In June 1994, a Bruce 
treadmill exercise stress test was conducted.  Inferolateral 
abnormalities were noted, but the test was non-diagnostic.  A 
stress thallium test conducted in late June 1994 disclosed 
multiple areas of redistribution, suggestive of ischemia.  
Cardiac catheterization conducted in August 1994 disclosed no 
obstructive coronary artery disease.  A myocardial perfusion 
study conducted in February 1996 again disclosed septal and 
inferior wall lesions with redistribution, consistent with 
ischemia.  Clinical records thereafter continued to reflect 
episodes of chest pain, tightness, or palpitations.

There is no evidence, other than the veteran's own 
contentions, which would tend to establish that a current 
cardiac disorder could be related to his active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding medical causation of any current 
disorders.  Espiritu, 2 Vet. App. at 494-5.  Thus, the Board 
finds that the veteran's contention that he has a current 
cardiac disorder which was first manifested in service cannot 
be accepted as competent evidence to establish an etiologic 
link between a current diagnosis of cardiac ischemia and 
complaints of chest pain in service.  

The veteran has been notified that he has not submitted or 
identified evidence of heart disease in service, or evidence 
linking a current cardiac disorder to any complaints in 
service.  The Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veteran's claim for service connection for a cardiac 
disorder.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. § 
5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

Conclusion

As the duty to assist is not triggered here by the submission 
of well-grounded claims, with the exception of the veteran's 
claim of entitlement to service connection for hearing loss, 
the Board finds that VA has no obligation to further develop 
the veteran's claims.  See Epps, supra.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

The claim for service connection for bilateral hearing loss 
is well-grounded, and, to this extent only, the appeal is 
granted.

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a heart disorder is 
denied.

REMAND

Because the veteran has submitted a well-grounded claim of 
entitlement to service connection for a hearing loss, as 
discussed above, the duty to assist attaches to that claim.  
Further factual development, to include obtaining a medical 
opinion as to whether the veteran incurred or aggravated a 
hearing loss in service, is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
current VA audiology records from October 
1998 to the present, and should ask the 
veteran to identify any additional 
private or VA providers of treatment for 
a hearing loss, if there are additional 
records of such treatment not yet 
associated with the claims file.

2.  The veteran should be afforded VA 
audiology examination and examination by 
a specialist in otorhinolaryngology for 
the purpose of determining the etiology 
of current hearing loss.  The examiner 
should be specifically requested to 
obtain a detailed history of the 
veteran's exposure to excessive noise 
while on active duty (April 1968 to April 
1970), and the history of post-service 
work-related and recreational noise 
exposure, and opine whether it is at 
least as likely as not that the veteran 
has a right ear hearing loss, a left ear 
hearing loss, or a bilateral hearing loss 
which was caused by or aggravated by 
acoustic trauma during service.  The 
claims file and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner's attention is 
specifically invited to the reports of 
audiometric examination conducted on 
enlistment in April 1968 and at 
separation from service in April 1970, 
reported previously.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss.

The purpose of this remand is to assist the veteran.  The 
Board intimates no opinions, either legal or factual, as to 
the ultimate determinations warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



